DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 17 August 2022.
Claims 21 and 30-31 are pending. Claims 21 and 30-31 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Linux diff command (available at https://web.archive.org/web/20190430051755/
https://www.computerhope.com/unix/udiff.htm, archived 23 October 2019, hereafter Diff) and further in view of Kato et al. (A Utility for Showing Program Integrated Information Changes between Versions in a Translation Verification Text, 22 December 2008, hereafter Kato) and further in view of Cottrille et al. (US 7149964, patented 12 December 2006, hereafter Cottrille) and further in view of Archer et al. (US 2007/0242609, published 18 October 2007, hereafter Archer) and further in view of Tseng et al. (US 2020/0252260, published 6 August 2020, hereafter Tseng).
As per independent claim 21, Diff discloses a computer implemented method (CIM) comprising:
receiving a set of text of first version of an application (pages 8-12)
receiving a second set of text of a second version of the application (pages 8-12)
determining a plurality of differences between the first set of text and the second set of text, with each difference corresponding to a location in the second text that does not match the first set of computer code and the manner in which the second set of text is different than the first set of text (pages 8-12)
storing the first set of text in a repository (pages 8-12)
storing difference data corresponding to the plurality of differences in a repository (pages 8-12: Here, a diff script is run on two sets of text, “file1.txt” and “file2.txt” that represent different versions of a text file. The differences between the two files are identified and information on how to edit “file1.txt” to match “file2.txt” are identified (pages 9-10). Further, this difference file, including the specific manner in which to transform the first file into the second file, is stored in a separate file “my-ed-script.txt (page 10-11).”)
Diff fails to specifically disclose:
computer code corresponding to a involves Program Integrated Information (PII) translation
wherein the text is computer code corresponding to a PII translation
However, Kato, which is analogous to the claimed invention because it is directed toward comparing PII translation data, discloses:
computer code corresponding to a involves Program Integrated Information (PII) translation (page 330, Introduction)
wherein the text is computer code corresponding to a PII translation (page 330, Introduction)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kato with Diff, with a reasonable expectation of success, as it would have enabled a user to compare PII data. This would have allowed for identifying differences within the PII text file in order to facilitate storing and editing PII files.
	Additionally, Diff fails to specifically disclose:
	creating a hierarchical data structure that includes: (i) a first-version node that includes the first set of computer code, (ii) a second version node that includes the second set of computer code, and (iii) a connection between the first-version node and the second-version node which indicates that the second-version node is a child node of the first-version node
	assigning a first PII key to a first user, with the first PII key including information indicating that the first user should preferably be using the second version of the first application at the second-version node of the hierarchical data structure
	receiving a request from the first user, with the request including the first PII key
	responsive to the request, determining that the second set of computer code at the second-version node is not available
	responsive to the determination that the second set of code at the second-version node is not available, determining that the second-version node is a child node of the first-version node
	responsive to the determination that the second set of code at the second-version node is not available and further responsive to the determination that the second-version node is a child node of the first-version node, returning the first set of code included in the first-version node in response to the request
	However, Cottrille, which is analogous to the claimed invention because it is directed toward creating and storing localized translation content, discloses:
creating a data structure that includes: (i) a first-version node that includes the first set of computer code, (ii) a second version node that includes the second set of computer code, and (iii) a connection between the first-version node and the second-version node which indicates that the second-version node is a child node of the first-version node (column 8, lines 28-41: Here, the original document content extracted from an HTML page is the base version. Additionally, a localized content version is generated for the user based upon his/her location. Specifically, based upon a determination of user’s location, it is determined whether a PII translated version should be provided to the user or whether the original version is provided to the user)
the first PII key including information indicating that the first user should preferably be using the second version of the first application at the second-version node of the hierarchical data structure (column 9, lines 5-34)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cottrille with Diff-Kato, with a reasonable expectation of success, as it would have allowed for processing and storing of different version data in order to allow a user to later access the data. This would have allowed for a user to request contents stored in a repository for their use.
Additionally, Archer, which is analogous to the claimed invention because it is directed toward determining whether content in a node is accessible, discloses responsive to the determination that the second set of code at the second-version node is not available, determining that the second-version node is a child node of the first-version node (paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Archer with Diff-Kato-Cottrille, with a reasonable expectation of success, as it would have enabled a user to receive contents when the requested content is unavailable. This would have allowed a user to receive a page instead of causing an error. This would have provided the user with a better experience as they would receive contents instead of waiting an indefinite amount of time for undeliverable contents.
Further, Tseng, which is analogous to the claimed invention because it is directed toward identifying and removing unused nodes, discloses determination that no content recorded in the starting node is retrieved by any version of the application, merging, by one or more processing units, the starting node and the subsequent node as a new starting node, wherein the content recorded in the subsequent node is retrieved by at least one version of the application (paragraphs 0042-0043). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Tseng with Diff-Kato-Cottrille-Archer, with a reasonable expectation of success, as it would have pruned unused nodes, via merging, in order to conserve memory space. This would have provided the advantage of conservation of memory and improved time required to traverse the tree.
	Finally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to assign a key, or identifier, to a user for allowing the user to transmit their key with their request. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Diff-Kato-Cottrille-Archer-Tseng, with a reasonable expectation of success, as it would have enabled a user to receive contents tailored to their specific request. This would have provided a user with time savings, as the user request would include user-specific information, allowing the user to avoid manually tailoring contents each time a request is performed.
	With respect to claims 30 and 31, the applicant discloses the limitations substantially similar to those in claim 21. Claims 30 and 31 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Diff-Kato-Cottrille-Archer-Tseng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144